DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/2022 has been entered.
	Claims 8-10, 15, 16, 18, 23-31, and 34 have been cancelled.  Claim 1, 22, 32, and 33 have been amended.  Claims 35 and 36 re new.
	Claims 1-7, 11-14, 17, 19-22, 32, 33, 35, and 36 are pending and under examination.

Double Patenting
2.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321I or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claim 1-6, 11-14, 17, 19-22, 32, 33, 35, and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,344,263, of each Edinger et al. (PGPUB 2015/0118265), Okumura et al. (Blood, 1992, 80: 642-650), and Iacopetta et al. (JBC,1983, 258: 9108-9115; cited on the IDS filed on 10/5/2020).  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same genetically engineered erythroid cell.  The specific genetically engineered erythroid cell recited in the patent claims anticipates the genus of erythroid cell recited in the instant claim.  The patent claims do not specifically recite transfecting at day M4 or M5.  However, Edinger et al. teach that genetically engineered erythroid cells could be obtained by genetically engineering erythroid precursors in late maturation stages, where the precursors in late maturation stage could be reticulocytes (see [0019]).  Thus, modifying the patent claims by transfecting late erythroid precursors would have been obvious to one of skill in the art with the reasonable expectation that doing so would result in genetically engineered erythroid cells.  The patent claims do not recite using a targeted nanoparticle.  Chang et al. teach that targeted delivery via ligands binding cell surface proteins enhances delivery in vitro (see p. 1316, paragraph bridging columns 1 and 2).  While Chang et al. do not specifically teach transferrin, Okumura et al. teach that Tf receptor CD71 is expressed by late erythroid progenitors, including early reticulocytes (see p. 644, Table 1; p. 646, Table 2; paragraph bridging p. 647 and 648; p. 648, Fig. 3).  Iacopetta et al. teach that reticulocytes are able to rapidly internalize Tf via CD71 (see Abstract; p. 9108, paragraph bridging columns 1 and 2; paragraph bridging p. 9113 and 9114).  Modifying the patent claims by using Tf-coated nanoparticles for specific delivery to late progenitors would have been obvious to one of skill in the art to achieve the predictable result of obtaining genetically engineered erythroid cells.  Absent evidence to the contrary, doing so would have resulted in transfecting cells corresponding to the cells found in culture at the claimed days M4 and M5.  There is no evidence that the cells transfected via CD71 at days M4 and M5 are any different from the cells taught by the prior art. Furthermore, one of skill in the art would have found obvious to contact the erythroid progenitors with the Tf-liposomes in a medium lacking competing soluble Tf to achieve the predictable result of introducing the nucleic acids into the erythroid precursors.  Thus, the patent claims and the instant claim are obvious variants.
4.	Claims 1-6, 11-14, 17, 19-22, 32, 33, 35, and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 10-20 of U.S. Patent No. 10,456,421, in view of in view of each Edinger et al., Chang et al., Okumura et al., Iacopetta et al., and Stavridis et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same genetically engineered erythroid cell.  The specific genetically engineered erythroid cell recited in the patent claims anticipates the genus of erythroid cell recited in the instant claim.  The patent claims do not specifically recite that transfecting at day M4 or M5.  Edinger et al. teach that genetically engineered erythroid cells could be obtained by genetically engineering erythroid precursors in late maturation stages, where the late precursors could be reticulocytes (see [0019]).  Thus, modifying the patent claims by transfecting late erythroid precursors such as reticulocytes would have been obvious to one of skill in the art with the reasonable expectation that doing so would result in genetically engineered erythroid cells.  The patent claims do not recite using a targeted nanoparticle.  Chang et al. teach that targeted delivery via ligands binding cell surface proteins enhances delivery in vitro (see p. 1316, paragraph bridging columns 1 and 2).  While Chang et al. do not specifically teach transferrin, Okumura et al. teach that Tf receptor CD71 is expressed by late erythroid precursors, including early reticulocytes (see p. 644, Table 1; p. 646, Table 2; paragraph bridging p. 647 and 648; p. 648, Fig. 3).  Iacopetta et al. teach that reticulocytes are able to rapidly internalize Tf via CD71 (see Abstract; p. 9108, paragraph bridging columns 1 and 2; paragraph bridging p. 9113 and 9114).  Stavridis et al. teach that Tf-coated nanoliposomes (i.e., LNPs) could be used for nucleic acid delivery to erythroid precursors (see Abstract; p. 568, third paragraph; p. 569, fourth paragraph).  Modifying the patent claims by using Tf-coated nanoliposomes for specific delivery to late precursors would have been obvious to one of skill in the art to achieve the predictable result of obtaining genetically engineered erythroid cells.  Absent evidence to the contrary, doing so would have resulted in transfecting cells corresponding to the cells found in applicant’s culture at days M4 and M5.  There is no evidence that the cells transfected via CD71 at days M4 and M5 are any different from the cells taught by the prior art.  Furthermore, one of skill in the art would have found obvious to contact the late erythroid precursors with the Tf-liposomes in a medium lacking competing soluble Tf to achieve the predictable result of introducing the nucleic acids into the erythroid precursors.  Thus, the patent claims and the instant claim are obvious variants.

5.	Claims 1-6, 11-14, 17, 19-22, 32, 33, 35, and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,329,531, in view of in view of each Edinger et al., Chang et al., Okumura et al., Iacopetta et al., and Stavridis et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets encompass the same genetically engineered erythroid cell.  The instant specification defines that the erythroid cell could be an enucleated cell (see p. 19, lines 21-22).  The specific genetically engineered erythroid cell recited in the patent claims anticipates the genus of genetically engineered erythroid cell recited in the instant claim.  Although the patent claims do not specifically recite a method, one of skill in the art would have readily recognized that obtaining the genetically engineered erythroid cell necessarily entails the method.  Thus, modifying the patent claims by further claiming the method would have been obvious to one of skill in the art.  Since Edinger et al. teach that genetically engineered erythroid cells could be obtained by genetically engineering erythroid precursors in the late maturation stages (see [0019]), practicing the method by transfecting late erythroid precursors would have been obvious to one of skill in the art with the reasonable expectation that doing so would result in genetically engineered erythroid cells.  Furthermore, Chang et al. teach that targeted delivery via ligands binding cell surface proteins enhances delivery in vitro (see p. 1316, paragraph bridging columns 1 and 2).  While Chang et al. do not specifically teach transferrin, Okumura et al. teach that Tf receptor CD71 is expressed by late erythroid precursors, including early reticulocytes (see p. 644, Table 1; p. 646, Table 2; paragraph bridging p. 647 and 648; p. 648, Fig. 3).  Iacopetta et al. teach that reticulocytes are able to rapidly internalize Tf via CD71 (see Abstract; p. 9108, paragraph bridging columns 1 and 2; paragraph bridging p. 9113 and 9114).  Stavridis et al. teach that Tf-coated nanoliposomes (i.e., LNPs) could be used for nucleic acid delivery to erythroid precursors (see Abstract; p. 568, third paragraph; p. 569, fourth paragraph).  Modifying the patent claims by using Tf-coated nanoliposomes for specific delivery to late precursors would have been obvious to one of skill in the art to achieve the predictable result of obtaining genetically engineered erythroid cells.  Absent evidence to the contrary, doing so would have resulted in transfecting cells corresponding to the cells found in applicant’s culture at days M4 and M5.  There is no evidence that the cells transfected via CD71 at days M4 and M5 are any different from the cells taught by the prior art.  Furthermore, one of skill in the art would have found obvious to contact the erythroid progenitors with the Tf-liposomes in a medium lacking competing soluble Tf to achieve the predictable result of introducing the nucleic acids into the erythroid precursors.  Thus, the patent claims and the instant claim are obvious variants.

6.	Claims 1-6, 11-14, 17, 19-22, 32, 33, 35, and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 16, and 21-26 of U.S. Patent No. 10,301,593, in view of in view of each Edinger et al., Chang et al., Okumura et al., Iacopetta et al., and Stavridis et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same genetically engineered erythroid cell.  The specific genetically engineered erythroid cell recited in the patent claims anticipates the genus of genetically engineered erythroid cell recited in the instant claim.  The instant specification defines that the erythroid cell could be an enucleated cell (see p. 19, lines 21-22).  Although the patent claims do not specifically recite a method, one of skill in the art would have readily recognized that obtaining the genetically engineered erythroid cell necessarily entails the method.  Thus, modifying the patent claims by further claiming the method would have been obvious to one of skill in the art.  Since Edinger et al. teach that genetically engineered erythroid cells could be obtained by genetically engineering erythroid precursors in the late maturation stages (see [0019]), practicing the method by transfecting late erythroid precursors would have been obvious to one of skill in the art with the reasonable expectation that doing so would result in genetically engineered erythroid cells.  Furthermore, Chang et al. teach that targeted delivery via ligands binding cell surface proteins enhances delivery in vitro (see p. 1316, paragraph bridging columns 1 and 2).  While Chang et al. do not specifically teach transferrin, Okumura et al. teach that Tf receptor CD71 is expressed by late erythroid precursors, including early reticulocytes (see p. 644, Table 1; p. 646, Table 2; paragraph bridging p. 647 and 648; p. 648, Fig. 3).  Iacopetta et al. teach that reticulocytes are able to rapidly internalize Tf via CD71 (see Abstract; p. 9108, paragraph bridging columns 1 and 2; paragraph bridging p. 9113 and 9114).  Stavridis et al. teach that Tf-coated nanoliposomes (i.e., LNPs) could be used for nucleic acid delivery to erythroid precursors (see Abstract; p. 568, third paragraph; p. 569, fourth paragraph).  Modifying the patent claims by using Tf-coated nanoliposomes for specific delivery to late precursors would have been obvious to one of skill in the art to achieve the predictable result of obtaining genetically engineered erythroid cells.  Absent evidence to the contrary, doing so would have resulted in transfecting cells corresponding to the cells found in applicant’s culture at days M4 and M5.  There is no evidence that the cells transfected via CD71 at days M4 and M5 are any different from the cells taught by the prior art.  Furthermore, one of skill in the art would have found obvious to contact the erythroid precursors with the Tf-liposomes in a medium lacking competing soluble Tf to achieve the predictable result of introducing the nucleic acids into the erythroid precursors.  Thus, the patent claims and the instant claim are obvious variants.

7.	Claims 1-6, 11-14, 17, 19-22, 32, 33, 35, and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,301,594, in view of in view of each Edinger et al., Chang et al., Okumura et al., Iacopetta et al., and Stavridis et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same genetically engineered erythroid cell.  The specific genetically engineered erythroid cell recited in the patent claims anticipates the genus of genetically engineered erythroid cell recited in the instant claim.  The instant specification defines that the erythroid cell could be an enucleated cell (see p. 19, lines 21-22).  Although the patent claims do not specifically recite a method, one of skill in the art would have readily recognized that obtaining the genetically engineered erythroid cell necessarily entails the method.  Thus, modifying the patent claims by further claiming the method would have been obvious to one of skill in the art.  Since Edinger et al. teach that genetically engineered erythroid cells could be obtained by genetically engineering erythroid precursors in the late maturation stages (see [0019]), practicing the method by transfecting late erythroid precursors would have been obvious to one of skill in the art with the reasonable expectation that doing so would result in genetically engineered erythroid cells.  Furthermore, Chang et al. teach that targeted delivery via ligands binding cell surface proteins enhances delivery in vitro (see p. 1316, paragraph bridging columns 1 and 2).  While Chang et al. do not specifically teach transferrin, Okumura et al. teach that Tf receptor CD71 is expressed by late erythroid precursors, including early reticulocytes (see p. 644, Table 1; p. 646, Table 2; paragraph bridging p. 647 and 648; p. 648, Fig. 3).  Iacopetta et al. teach that reticulocytes are able to rapidly internalize Tf via CD71 (see Abstract; p. 9108, paragraph bridging columns 1 and 2; paragraph bridging p. 9113 and 9114).  Stavridis et al. teach that Tf-coated nanoliposomes (i.e., LNPs) could be used for nucleic acid delivery to erythroid precursors (see Abstract; p. 568, third paragraph; p. 569, fourth paragraph).  Modifying the patent claims by using Tf-coated nanoliposomes for specific delivery to late precursors would have been obvious to one of skill in the art to achieve the predictable result of obtaining genetically engineered erythroid cells.  Absent evidence to the contrary, doing so would have resulted in transfecting cells corresponding to the cells found in applicant’s culture at days M4 and M5.  There is no evidence that the cells transfected via CD71 at days M4 and M5 are any different from the cells taught by the prior art.  Furthermore, one of skill in the art would have found obvious to contact the late erythroid precursors with the Tf-liposomes in a medium lacking competing soluble Tf to achieve the predictable result of introducing the nucleic acids into the erythroid precursors.  Thus, the patent claims and the instant claim are obvious variants.

8.	Claims 1-6, 11-14, 17, 19-22, 32, 33, 35, and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,557,119, in view of in view of each Edinger et al., Chang et al., Okumura et al., Iacopetta et al., and Stavridis et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same genetically engineered erythroid cell.  The specific genetically engineered erythroid cell recited in the patent claims anticipates the genus of genetically engineered erythroid cell recited in the instant claim.  The instant specification defines that the erythroid cell could be an enucleated cell (see p. 19, lines 21-22).  Although the patent claims do not specifically recite a method, one of skill in the art would have readily recognized that obtaining the genetically engineered erythroid cell necessarily entails the method.  Thus, modifying the patent claims by further claiming the method would have been obvious to one of skill in the art.  Since Edinger et al. teach that genetically engineered erythroid cells could be obtained by genetically engineering erythroid precursors in the late maturation stages (see [0019]), practicing the method by transfecting late erythroid precursors would have been obvious to one of skill in the art with the reasonable expectation that doing so would result in genetically engineered erythroid cells.  Furthermore, Chang et al. teach that targeted delivery via ligands binding cell surface proteins enhances delivery in vitro (see p. 1316, paragraph bridging columns 1 and 2).  While Chang et al. do not specifically teach transferrin, Okumura et al. teach that Tf receptor CD71 is expressed by the late erythroid precursors, including early reticulocytes (see p. 644, Table 1; p. 646, Table 2; paragraph bridging p. 647 and 648; p. 648, Fig. 3).  Iacopetta et al. teach that reticulocytes are able to rapidly internalize Tf via CD71 (see Abstract; p. 9108, paragraph bridging columns 1 and 2; paragraph bridging p. 9113 and 9114).  Stavridis et al. teach that Tf-coated nanoliposomes (i.e., LNPs) could be used for nucleic acid delivery to erythroid precursors (see Abstract; p. 568, third paragraph; p. 569, fourth paragraph).  Modifying the patent claims by using Tf-coated nanoliposomes for specific delivery to late precursors would have been obvious to one of skill in the art to achieve the predictable result of obtaining genetically engineered erythroid cells.  Absent evidence to the contrary, doing so would have resulted in transfecting cells corresponding to the cells found in applicant’s culture at days M4 and M5.  There is no evidence that the cells transfected via CD71 at days M4 and M5 are any different from the cells taught by the prior art.  Furthermore, one of skill in the art would have found obvious to contact the erythroid precursors with the Tf-liposomes in a medium lacking competing soluble Tf to achieve the predictable result of introducing the nucleic acids into the erythroid precursors.  Thus, the patent claims and the instant claim are obvious variants.

9.	Claims 1-6, 11-14, 17, 19-22, 32, 33, 35, and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 10-18 of U.S. Patent No. 10,568,910, in view of in view of each Edinger et al., Chang et al., Okumura et al., Iacopetta et al., and Stavridis et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same genetically engineered erythroid cell.  The specific genetically engineered erythroid cell recited in the patent claims anticipates the genus of genetically engineered erythroid cell recited in the instant claim.  The instant specification defines that the erythroid cell could be an enucleated cell (see p. 19, lines 21-22).  Although the patent claims do not specifically recite a method, one of skill in the art would have readily recognized that obtaining the genetically engineered erythroid cell necessarily entails the method.  Thus, modifying the patent claims by further claiming the method would have been obvious to one of skill in the art.  Since Edinger et al. teach that genetically engineered erythroid cells could be obtained by genetically engineering erythroid precursors in the late maturation stages (see [0019]), practicing the method by transfecting late erythroid precursors would have been obvious to one of skill in the art with the reasonable expectation that doing so would result in genetically engineered erythroid cells.  Furthermore, Chang et al. teach that targeted delivery via ligands binding cell surface proteins enhances delivery in vitro (see p. 1316, paragraph bridging columns 1 and 2).  While Chang et al. do not specifically teach transferrin, Okumura et al. teach that Tf receptor CD71 is expressed by late erythroid precursors, including early reticulocytes (see p. 644, Table 1; p. 646, Table 2; paragraph bridging p. 647 and 648; p. 648, Fig. 3).  Iacopetta et al. teach that reticulocytes are able to rapidly internalize Tf via CD71 (see Abstract; p. 9108, paragraph bridging columns 1 and 2; paragraph bridging p. 9113 and 9114).  Stavridis et al. teach that Tf-coated nanoliposomes (i.e., LNPs) could be used for nucleic acid delivery to erythroid precursors (see Abstract; p. 568, third paragraph; p. 569, fourth paragraph).  Modifying the patent claims by using Tf-coated nanoliposomes for specific delivery to late precursors would have been obvious to one of skill in the art to achieve the predictable result of obtaining genetically engineered erythroid cells.  Absent evidence to the contrary, doing so would have resulted in transfecting cells corresponding to the cells found in applicant’s culture at days M4 and M5.  There is no evidence that the cells transfected via CD71 at days M4 and M5 are any different from the cells taught by the prior art.  Furthermore, one of skill in the art would have found obvious to contact the erythroid precursors with the Tf-liposomes in a medium lacking competing soluble Tf to achieve the predictable result of introducing the nucleic acids into the erythroid precursors.  Thus, the patent claims and the instant claim are obvious variants.

10.	Claims 1-6, 11-14, 17, 19-22, 32, 33, 35, and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 19-28 of U.S. Patent No. 10,517,897, in view of in view of each Edinger et al., Chang et al., Okumura et al., Iacopetta et al., and Stavridis et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same method for obtaining genetically engineered erythroid cell.  The specific genetically engineered erythroid cell recited in the patent claims anticipates the genus of erythroid cell recited in the instant claim.  The patent claims do not specifically recite transfecting at day M4 or M5.  However, Edinger et al. teach that genetically engineered erythroid cells could be obtained by genetically engineering erythroid precursors in late maturation stages, where the precursors in late maturation stage could be reticulocytes (see [0019]).  Thus, modifying the patent claims by transfecting late erythroid precursors would have been obvious to one of skill in the art with the reasonable expectation that doing so would result in genetically engineered erythroid cells.  The patent claims do not recite using a targeted nanoparticle.  Chang et al. teach that targeted delivery via ligands binding cell surface proteins enhances delivery in vitro (see p. 1316, paragraph bridging columns 1 and 2).  While Chang et al. do not specifically teach transferrin, Okumura et al. teach that Tf receptor CD71 is expressed by late erythroid progenitors, including early reticulocytes (see p. 644, Table 1; p. 646, Table 2; paragraph bridging p. 647 and 648; p. 648, Fig. 3).  Iacopetta et al. teach that reticulocytes are able to rapidly internalize Tf via CD71 (see Abstract; p. 9108, paragraph bridging columns 1 and 2; paragraph bridging p. 9113 and 9114).  Modifying the patent claims by using Tf-coated nanoparticles for specific delivery to late progenitors would have been obvious to one of skill in the art to achieve the predictable result of obtaining genetically engineered erythroid cells.  Absent evidence to the contrary, doing so would have resulted in transfecting cells corresponding to the cells found in culture at the claimed days M4 and M5.  There is no evidence that the cells transfected via CD71 at days M4 and M5 are any different from the cells taught by the prior art. Furthermore, one of skill in the art would have found obvious to contact the erythroid progenitors with the Tf-liposomes in a medium lacking competing soluble Tf to achieve the predictable result of introducing the nucleic acids into the erythroid precursors.  Thus, the patent claims and the instant claim are obvious variants.

11.	Claims 1-6, 11-14, 17, 19-22, 32, 33, 35, and 36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 119, 121-134 of copending Application No. 16/315,967; over claims 1-8, 10, 12-14, and 16-23 of copending Application No. 16/383,236; and over claims 1, 3, 4, 11, 18, 26, and 28-30 of copending Application No. 17/072,611 (reference applications), in view of in view of each Edinger et al., Chang et al., Okumura et al., Iacopetta et al., and Stavridis et al.  Although the claims at issue are not identical, they are not patentably distinct from each other for reasons similar to the ones set forth in the rejections above.  Thus, the patent claims and the application claims are obvious variant of one another.
These are provisional obviousness-type double patenting rejections because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 112(b)
12.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


13.	Claims 22, 35, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the population" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 35 and 36 are rejected for being dependent from the rejected claim 26 and also for failing to further clarify the basis of the rejection.

Claim Rejections – 35 USC § 103
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 1, 4-6, 13, 17, 19-22, 32, 33, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Edinger et al. (PGPUB 2015/0118265), in view of each Chang et al. (Expert Opin. Drug Deliv., 2008, 5: 1313-1321), Okumura et al. (Blood, 1992, 80: 642-650), and Iacopetta et al. (JBC,1983, 258: 9108-9115; cited on the IDS filed on 10/5/2020), as evidenced by Wahed et al. (Hematology and Coagulation, 2015, Abstract).  
Edinger et al. teach an in vitro method for introducing a polypeptide-encoding RNA (i.e., an mRNA) or DNA into erythroid progenitor in the process of differentiating into erythrocytes, the method comprising transfecting the erythroid progenitors with liposomes encapsulating the encoding RNA/DNA and culturing the transfected erythroid cells to express the polypeptide; the progenitors in the process of differentiating into erythrocytes could be early/intermediate/late normoblasts and reticulocytes (claims 1, 4-6, 17, and 22) (see [0004]-[0007]; [0010]-[0011]; [0018]-[0019]; [0025]-[0030]; [0032]; [0034]; [0036]; [0058]; [0063]).  As evidenced by Wahed et al., the early, intermediate, and late normoblasts are the same as the basophilic, polychromatophilic, and orthochromatic erythroblasts (see Abstract).  
Edinger et al. do not teach targeted liposomes (claims 1, 13, and 22).  Chang et al. teach that targeted delivery via ligands binding cell surface proteins enhances delivery in vitro (see p. 1316, paragraph bridging columns 1 and 2).  While Chang et al. do not specifically teach transferrin (Tf) as the targeting agent, Okumura et al. teach that Tf receptor CD71 is expressed during the maturation phase by the basophilic, polychromatophilic, orthochromatic erythroblasts and early reticulocytes (see p. 644, Table 1; p. 646, Table 2; paragraph bridging p. 647 and 648; p. 648, Fig. 3).  Iacopetta et al. teach that reticulocytes have about 100,000 CD71 copies per cell and are able to rapidly internalize Tf via CD71 (see Abstract; p. 9108, paragraph bridging columns 1 and 2; paragraph bridging p. 9113 and 9114).  Using Tf-coated liposomes for specific delivery to any of basophilic/polychromatophilic/orthochromatic erythroblasts and reticulocytes as taught by Edinger et al. would have been obvious to one of skill in the art with the reasonable expectation of identifying the optimal conditions for obtaining genetically engineered erythroid cells.  Doing so would have only entailed routine experimentation.  Routine optimization is not considered inventive and no evidence has been presented that the selection the claimed transfection days was other than routine or that the results should be considered unexpected in any way as compared to the closest prior art (see MPEP 2144.05 II).  
It is noted that there is no evidence that the cells transfected via CD71 at the claimed days M4 and M5 are any different from the cells taught by Edinger et al.  Absent evidence to the contrary, by following the teachings in the cited prior art, one of skill in the art would have transfected cells corresponding to the cells found in applicant’s culture at days M4 and M5 (claims 1, 22, 32, 33, 35, and 36).  And even assuming that the cells would not be exactly the same, as per MPEP § 716.02 “[a]ny differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)”.  In this case, there is no evidence indicating that specifically transfecting at days M4 and M5 leads to an unexpected result over the prior art.  
With respect to claims 19-21, one of skill in the art would have also found obvious to contact the erythroid progenitors with the Tf-liposomes in a medium lacking competing soluble Tf to achieve the predictable result of introducing the nucleic acids into the erythroid precursors.  
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

16.	Claims 1-6, 13, 14, 17, 19-22, 32, 33, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Edinger et al. taken with each Chang et al., Okumura et al., and Iacopetta et al. as evidenced by Wahed et al., in further view of Stavridis et al. (Exp. Cell Res., 1986, 164: 568-572).  
The teachings of Edinger et al., Chang et al., Okumura et al., and Iacopetta et al. are applied as above for claims 1, 4-6, 13, 17, 19-22, 32, 33, 35, and 36.  Edinger et al., Chang et al., Okumura et al., and Iacopetta et al. do not specifically teach that the liposomes are nanoliposomes (claims 2, 3, and 14).  Stavridis et al. teach that transferrin (Tf)-coated nanoliposomes could be used for the delivery of encapsulated nucleic acids to erythroid progenitors (see Abstract; p. 568, third paragraph; p. 569, fourth paragraph).  Thus, using nanoliposomes would have been to one of skill in the art to achieve the predictable result of delivering the payload to any of basophilic/polychromatophilic/orthochromatic erythroblasts and reticulocytes.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

17.	Claims 1, 4-6, 11, 13, 17, 19-22, 32, 33, 35, and 36are rejected under 35 U.S.C. 103 as being unpatentable over Edinger et al. taken with each Chang et al., Okumura et al., and Iacopetta et al. as evidenced by Wahed et al., in further view of O’Shea et al. (WO 13/138505).  
The teachings of Edinger et al., Chang et al., Okumura et al., and Iacopetta et al. are applied as above for claims 1, 4-6, 13, 17, 19-22, 32, 33, 35, and 36.  Edinger et al., Chang et al., Okumura et al., and Iacopetta et al. do not specifically teach the human Tf set forth by SEQ ID NO: 11 (claim 11).  However, the human Tf set forth by SEQ ID NO: 11 was known and used for targeting in the prior art (see O’Shea et al., [0158], Table 3; see the attached Sequence Alignment).  Using human Tf would have been obvious to one of skill in the art to achieve the predictable result of introducing exogenous polypeptides into human erythroid precursors, when obtaining genetically engineered human erythroid precursors was needed.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

18.	Claims 1, 4-6, 12, 13, 17, 19-22, 32, 33, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Edinger et al. taken with each Chang et al., Okumura et al., and Iacopetta et al. as evidenced by Wahed et al., in further view of Lee et al. (Eur. J. Biochem., 2001, 268: 2004-2012).
The teachings of Edinger et al., Chang et al., Okumura et al., and Iacopetta et al. are applied as above for claims 1, 4-6, 13, 17, 19-22, 32, 33, 35, and 36.  Edinger et al., Chang et al., Okumura et al., and Iacopetta et al. do not teach HAIYPRH as the targeting agent (claim 12).  Lee et al. teach that HAIYPRH, a peptide binding the human TfR, could be used for targeted delivery to hTfR-expressing cells (see Abstract; p. 2011, column 2, last paragraph).  One of skill in the art would have found obvious to modify the teachings of Edinger et al., Chang et al., Okumura et al., and Iacopetta et al. by replacing Tf with HAIYPRH to achieve the predictable result of introducing the nucleic acids into the erythroid cells.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

19.	 Claims 1, 4-7, 13, 17, 19-22, 32, 33, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Edinger et al. taken with each Chang et al., Okumura et al., and Iacopetta et al. as evidenced by Wahed et al., in further view of both Traxler et al. (Blood, 2015, 126: 640) and Zuris et al. (Nat. Biotechnol., 2014, 33: 73-80).
The teachings of Edinger et al., Chang et al., Okumura et al., and Iacopetta et al. are applied as above for claims 1, 4-6, 13, 17, 19-22, 32, 33, 35, and 36.  Edinger et al., Chang et al., Okumura et al., and Iacopetta et al. do not teach a polypeptide (claim 7).  However, Edinger et al. teach that the method is used to obtain cells for therapeutic purposes.  Traxler et al. teach using Cas9/gRNA to edit the [Symbol font/0x67]-globin locus in erythroid precursors and obtain erythroid cells suitable to treat [Symbol font/0x62]-hemaglobinopathies (see Abstract).  While Traxler et al. teach delivering Cas9 from a lentiviral vector, Zuris et al. teach that Cas9 could be delivered as a polypeptide complexed with the gRNA (RNP) encapsulated within liposomes (see Abstract; p. 74).  Based on these teachings, one of skill in the art would have found obvious to modify the method of Edinger et al., Chang et al., Okumura et al., and Iacopetta et al. by using liposomal Cas9 protein/gRNA RNP to edit the [Symbol font/0x67]-globin locus in normoblasts to achieve the predictable result of obtaining erythroid cells suitable to treat [Symbol font/0x62]-hemaglobinopathies.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

Response to Arguments
20.	The argument of unexpected results is not found persuasive for the reasons set forth in the rejection.  In view of prior art teaching that CD71 is expressed by the erythroid progenitors throughout the maturation phase up to and including early reticulocytes, one of skill in the art would have reasonably expected the CD71-targeted liposomes to deliver their payload to these erythroid progenitors.  Evaluating Tf expression and Tf-mediated transfection at different stages during the maturation phase would have been obvious and would have only entailed routine experimentation.  Based on the teachings in the prior art, one of skill in the art would have reasonably expected to be successful in transfecting CD71-expresssing progenitors in the late maturation stages.

The argument that CD71 is eliminated during the maturation phase is not new.  As previously noted, Frazier and Griffiths teach that CD71 is only eliminated from the most mature reticulocytes as they become erythrocytes.  McAdams cites Okumura (see p. 321) and, similar to Frazier and Griffiths, Okumura teaches that CD71 disappears from the most mature reticulocytes.  Consistent with the cited prior art, Frazier, McAdams, and Griffiths teach that early reticulocytes express CD71.
Since it was known in the prior art that CD71 is lost from the most mature reticulocyte upon maturation to erythrocyte, one of skill in the art would have reasonably concluded that the genetically engineered cells obtained by transfecting at the claimed days M4 and M5 are the cells expressing CD71, which cannot be different from the cells taught by Edinger.  There is no evidence to the contrary of record.  
	
The applicant argues that one of skill in the art would have been motivated to target GPA or CD233 (band 3), known to have significantly increasing levels during the maturation phase.
	This is not found persuasive.  It was common knowledge in the prior art that erythrocytes express high levels of GPA and CD233 (see Villa, Advanced Drug Delivery Reviews, 2016, 106: 88-103; p. 93, Table 3 and paragraph bridging columns 1 and 2).  
Edinger teaches targeting the erythroid progenitors, not erythrocytes.  Since the prior art teaches that CD71 is expressed by progenitors but not by erythrocyte, one of skill in the art would have used CD71, not the non-specific GPA and CD233.

	The applicant points to Example 8 as teaching successful transfection of cells at day M4 or M5.  
	However, there is no data in the specification showing results from transfection at day M4 or M5.  Example 8 discloses transfecting at day M2 to obtain genetically-engineered progenitors and waiting for 4 days before detecting transgene expression at day M6.  Thus, Example 8 only provides evidence that the progenitors transfected at day M2 are capable of generating progeny expressing the transgene, which is not unexpected.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

21.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Villa (Advanced Drug Delivery Reviews, 2016, 106: 88-103) was cited in response to the argument that one of skill in the art would have used GPA or CD233 instead of CD71.  The reference provides evidence indicating that one of skill in the art would not have selected GPA or CD233 when specifically targeting erythroid progenitors was desired.

22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633